Citation Nr: 0917350	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-20 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In February 2009, the Veteran testified during a Board 
personal hearing in Roanoke, Virginia, before the 
undersigned.  A transcript of that hearing is of record.


FINDING OF FACT

Giving the Veteran the benefit of the doubt, the competent 
evidence is in equipoise as to whether his hypertension is 
related to his period of active military duty.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, hypertension was 
incurred during his active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially amended the provisions of Chapter 51 of Title 
38 of the United States Code, concerning the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2008)).  In view of the favorable disposition of this 
appeal, discussed below, we find that VA has satisfied its 
duty to assist the Veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertaining to his 
claim, under the VCAA.  

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court") issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), that held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) applied to all five elements of a service 
connection claim.  Id.  In an April 2008 letter, the RO 
provided the Veteran with notice consistent with the Court's 
holding in Dingess.  In addition, information concerning 
effective dates and ratings for hypertension will be provided 
by the RO.  If appellant then disagrees with any of those 
actions, he may appeal those decisions. As set forth herein, 
no additional notice or development is indicated in the 
Veteran's claim. 

Service Connection for Hypertension

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

The Veteran contends that he now has hypertension for which 
he has been continuously treated since he was discharged from 
service.  He contends that the hypertension began in service, 
as evidenced by an elevated blood pressure reading at service 
separation, and that hypertension has been continuous since 
service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
cardiovascular-renal disease including hypertension, may be 
also be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2008).  In such 
cases, the disease is presumed under the law to have had its 
onset in service even though there is no evidence of such 
disease during the period of service.  
38 C.F.R. § 3.307(a).

The Veteran's service treatment records show that, when 
examined for induction into service in June 1968, he denied a 
history of high blood pressure, his blood pressure reading 
was 134/72, a cardiovascular abnormality was not reported, 
and he was found qualified for active service.  On a report 
of medical history completed in June 1970 when examined for 
separation, the Veteran denied having a history of high or 
low blood pressure.  On examination for separation at that 
time, his blood pressure reading was 132/110; another 
reported blood pressure reading was 132/82; and a 
cardiovascular abnormality was not found.

Post-service VA and non-VA medical records, dated from June 
2005 to March 2008, are associated with the claims file.  The 
VA records include diagnoses of hypertension that was treated 
with prescribed medication.

In a December 2006 statement, co-signed by R.D., M.D., and 
R.R.D., M.D., it was noted that the Veteran was diagnosed 
with hypertension and started treatment in 1981.  It was 
further noted that the exact date of his initial treatment 
was lost to medical records due to years and that the medical 
office moved to three different locations during that time.

An April 2008 VA examination report indicates that the 
Veteran was examined by a nurse practitioner who reviewed the 
Veteran's medical records.  The Veteran said he had 
hypertension in service and gave a history of dizziness and 
lightheadedness after discharge for which he sought private 
medical treatment and continued to take prescribed medication 
for hypertension.  Upon clinical examination, the diagnosis 
was essential hypertension under fair control, of unknown 
etiology, most likely familial.  In the VA examiner's 
opinion, the Veteran's currently diagnosed hypertension was 
not present or treated in, or the result of, military 
service.

During his February 2009 Board hearing, the Veteran testified 
that he repeatedly experienced symptoms of high blood 
pressure in service, including dizziness, light-headedness, 
and a low sex drive (see hearing transcript at page 11).  He 
said that, in approximately 1970, he initially sought private 
medical treatment for hypertension for which he continued to 
be treated (Id. at 6).  The Veteran said he was unable to 
obtain old pharmacy records and submitted a statement from 
Dr. D., who had treated him since 1980 (Id. at 7).  

In a March 2009 signed statement, Dr. R.R.D. opined that the 
Veteran developed hypertension during military service and 
continued to have the disorder after discharge.  The 
physician said he did not have treatment records from the 
1970s but believed the Veteran received his medical treatment 
during that time, to which both the Veteran and doctor 
agreed.  Dr. R.R.D. further noted that the Veteran's official 
blood pressure reading on discharge was 132/110, and the 
other reading noted, of 132/84, was not official.  According 
to Dr. R.R.D., the elevated reading fit with the Veteran's 
medical history.  It was noted that essential hypertension 
was an inherited disorder, but it was Dr. R.R.D.'s opinion 
that the Veteran's hypertension was brought out early and 
originated in military service.

As the competent evidence of record shows, in April 2008, a 
VA examiner diagnosed essential hypertension under fair 
control, of unknown etiology, most likely familial and opined 
that the Veteran's currently diagnosed hypertension was not 
present or treated in, or the result of, military service.  
However, in March 2009, Dr. R.R.D., the Veteran's treating 
physician opined that the Veteran developed hypertension 
during military service and continued to have the disorder 
after discharge.  The physician said he did not have 
treatment records from the 1970s but believed the Veteran 
received his medical treatment during that time, to which 
both the Veteran and doctor agreed.  Thus, the Board finds 
that the evidence is equally balanced as to whether the 
Veteran has hypertension related to his active duty.  
Accordingly, in resolving doubt in the Veteran's behalf, the 
Board concludes that service connection for hypertension in 
order.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for hypertension is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


